DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 23 February 2022 is hereby acknowledged. Claims 1-14 as amended are pending, with claims 12 and 13 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 23 February 2022. In particular, claim 1 has been narrowed as to the particle diameter range. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-183332 A (“Nukada”) in view of US 2003/0095814 (“Miyakawa”).
As to claims 1, 9, and 11, Nukada teaches a polyimide precursor solution containing a polyimide precursor in an aqueous solvent (abstract) and resin particles (abstract). Nukada teaches the aqueous solvent may include a water soluble organic solvent (para. 0137; para. 0162, exemplifying isopropanol in water).
Nukada does not exemplify resin particles in the recited particle size, circularity and standard deviation. Nukada teaches a preferred size of 2.5 micrometers or less; however, Nukada teaches the particle size is not limited, and teaches a lower limit from 0.01 micrometers or more, which includes the recited range (para. 0052). While the circularity is not taught, Nukada teaches that the pores formed form the polyimide are preferably spherical (para. 0154), which means that a high degree of circularity is desired. Moreover, Nukada teaches that the particles may be formed by emulsion and suspension polymerization (para. 0048). It is known in the art that the use of such polymerization is expected to form particles with very high degrees of circularity in the range of 0.94 to 1.00, or 0.98 to 1.00 in the case of suspension polymerization, which overlaps the recited range (Miyakawa, para. 0080). Further, while Nukada in view of Miyakawa does not state the standard deviation of circularity as required by claims 1 and 11, given the identity of the methods used in the specification to those suggested by Nukada, and the teaching of Miyakawa that such methods provide perfect sphericity, it would be an obvious modification to provide particles with the recited circularity given the teaching of the same technique of polymerizing the resins that would provide high circularity, and that such methods achieving near perfect sphericity would have the required standard deviation. Moreover, given that Nukada teaches that particle sizes are not limited, it would be obvious to modify the particle size, including the recited range, according to the desired pore size of the user.
As to claim 2, Nukada teaches a content of water between 50 and 100 % of the solvent (para. 0137), exemplified by 500 g of isopropanol in 3000 g water, or 86 % of water.
	As to claims 5-8, Nukada teaches the solvent contains an organic amine (abstract) as required by claim 5, in particular tertiary cyclic amines, such as methyl morpholine as required by claims 6-8 (paras. 0130-0132, 0164), which being tertiary, would be expected to be N-methylmorpholine.
	As to claim 10, Nukada teaches the particles may be (meth)acrylic, styrene based, polyester particles (para. 0045).
	As to claim 14, while the recited water soluble organic solvents are not exemplified by Nukada, Nukada teaches that ether and ketones may be used as the water soluble organic solvents (paras. 0139-0140), and therefore the use of such solvents is an obvious modification suggested by Nukada.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-183332 A (“Nukada”) in view of US 2003/0095814 (“Miyakawa”) as applied to claim 1, further as evidenced by US 4,255,630 and by US 4,254,511.
	As to claims 3 and 4, Nukada teaches a ratio of polyimide precursor to resin particles preferably in the range of 100:30 to 100:500, or particles in the range of 23 to 83 mass percent. In the case of polyimide and polymethylmethacrylate particles, it is known that polyimide has a specific gravity of approximately 1.42 (as evidenced by US 4,255,630, 3:35-45), and polymethylmethacrylate 1.19 (US 4,254,511, 2:55-60), which would provide a volume percent range of 26 to 85 volume percent, which overlaps the recited range of claims 3 and 4. As such, the recited volume percent of resin particles is an obvious modification suggested by Nukada.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Nukada does not teach the recited range, because it teaches a preferred particle diameter of 2.5 micrometers or less. This is not persuasive because Nukada specifically teaches that the particle size is not limited. All disclosures "including unpreferred embodiments" must be considered. In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972). In this case, since Nukada contemplates particle sizes in excess of 0.1 micrometers, and does not limit the size, the use of particle sizes in excess of preferred embodiments is an obvious modification depending on the pore size desired in a polyimide film.
As to the new limitation of claim 14, Nukada clearly discloses the use of such solvents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764